Citation Nr: 1535300	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a separate compensable rating for neurological manifestations degenerative disc disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active military service from September 1987 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

In the April 2012 decision, the Board granted the claim seeking service connection for a chronic left chest wall disability, and denied the claims for entitlement to service connection for a chronic left knee disability, a chronic right ankle disability, and an initial compensable evaluation for migraine headaches.  In addition, the Board denied the Veteran's claim for a compensable evaluation for orthopedic residuals of the service-connected lumbar spine degenerative disc disease (DDD) for the period prior to January 9, 2008, but did assign an evaluation a 40 percent but no greater for this disability for the period on and after January 9, 2008.  The Board denied the claim for a rating in excess of 40 percent for the service-connected orthopedic residuals of the lumbar spine DDD.  The Board also denied the claim for a compensable rating for left hip cortical defect of the femoral neck for the period prior to February 25, 2010, and further denied the claim for a rating in excess of 20 percent for left hip cortical defect of the femoral neck for the period since February 25, 2010.  In addition, the claims for a compensable rating for right shoulder strain status post traumatic injury for the period prior to February 25, 2010 as well as a rating in excess of 20 percent for this disability on and after February 25, 2010 were denied.  

Finally, the Board remanded the claims seeking entitlement to service connection for a chronic testicular disability, status post vasectomy; entitlement to service connection for a right hip disability; and entitlement to a separate compensable rating for neurological manifestations DDD of the lumbar spine for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

After additional development was conducted, and before the claim was transferred to the Board, in the November 2012 decision, the RO granted service connection for scrotal hydrocele, bilateral (originally claimed as chronic testicular disability, status post vasectomy), evaluating it as noncompensably disabling effective October 1, 2007.  In the May 2013 rating action, the RO granted service connection for right hip bursitis, and evaluated it as noncompensably disabling from October 1, 2007, and 20 percent disabling from May 15, 2012.  In addition, the RO granted service connection for limited flexion of the right hip, assigning a 20 percent rating for this disability from May 15, 2012.  The Board further granted service connection for limited extension of the right hip, assigning a noncompensable rating for this disability effective May 15, 2012.  In addition, the RO granted service connection for radiculopathy of the left lower extremity, evaluating it as 10 percent disabling, effective October 1, 2007, and 20 percent disabling, effective May 15, 2012.  The Board finds that the grant of service connection for the right hip and testicular disabilities, as well as radiculopathy of the left lower extremity, constitute full awards of the benefits sought on appeal with respect to these particular issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is not in appellate status.

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records


FINDING OF FACT

The Veteran does not have a neurological disorder in the right lower extremity and there is no evidence of separately compensable neurological abnormalities in the right lower extremity associated with the spine.  


CONCLUSION OF LAW

The criteria for a separate (compensable) evaluation for neurological manifestations in the right lower extremity associated with DDD of the lumbar spine, have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5243 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

The current issue on appeal is a complication arising from the Veteran's service-connected orthopedic manifestations of DDD of the lumbar spine.  Through the August 2007 and June 2008 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim for a low back disability.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the August 2007 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the August 2007 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the August 2007 and June 2008 notice letters.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's service treatment records as well as all identified and available VA medical and private medical records pertinent to the years after service are in the claims file and were reviewed by both the AOJ and the Board in connection with the Veteran's current claims.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  Pursuant to the April 2012 Board remand, the Veteran was afforded a VA examination to identify all neurological manifestations of his service-connected back disorder in May 2012. 38 C.F.R. § 3.159(c)(4).  In addition to the VA examination, a medical addendum opinion was issued in May 2013 which provided further clarification as to whether the Veteran had a neurological disorder in the right lower extremity associated with back disorder.  The Board finds that collectively, these medical reports are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2012 examination included a review and discussion of the Veteran's existing medical records, an interview with the Veteran, including a discussion regarding his medical history, and a physical and neurological evaluation.  The May 2013 medical opinion addresses all of the pertinent evidence of record, to include statements given by the Veteran and the objective medical findings, and provides a complete rationale for the opinions provided.  Thus, the Board finds that there was substantial compliance with the April 2012 remand directives, and there is adequate medical evidence of record to make a determination in this case.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's service-connected orthopedic manifestations of DDD of the lumbar spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Code 5243 indicates that DDD of the lumbar spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under § 4.25.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

Radiculopathy of a lower extremity is analogous to mild incomplete paralysis of the sciatic nerve.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2014).  

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2014).

A review of the evidence of record reflects the Veteran's reported symptoms of pain in the low back, with radiating pain and numbness that spreads throughout the lower extremities.  No other complications arising from the service-connected low back disability have been noted at any time during the current appeal.  Thus, the question before the Board is whether the Veteran is entitled to a separate compensable evaluation for these neurological manifestations.  As this matter is included in the rating code for a disability for which service connection has already been established, it is part and parcel of his prior claim for an increased evaluation for his service connected low back disability and not a separate claim for secondary service connection for a neurological disability in the lower extremities.  The Board notes that the Veteran has already been service-connected and separately rated for radiculopathy of the left lower extremity.  See May 2013 rating decision.  Thus, a separate compensable rating for neurological manifestations in the left lower extremity associated with DDD of the lumbar spine is not warranted.  

VA treatment records dated from 2007 to 2010 reflect the Veteran's complaints of chronic pain in his low back region.  Report of the March 2007 lumbar spine series revealed mild degenerative facet disease in the lumbar spine but no significant plain film findings of degenerative disc disease.  Report of the April 2007 magnetic resonance imaging (MRI) of the lumbar spine revealed multilevel mild DDD without demonstrable neural effect.  

The Veteran underwent a general examination for a number of health problems, to include his lower back and radicular symptoms in September 2007, prior to his separation from service.  During the evaluation, it was noted that after completing his basic physical training, he was assigned to the infantry where he was intensely involved in marching, running, rucksacking, and taking part in field and airborne operations.  The Veteran reported to experience pain in his lower back, which occurs on an intermittent basis once a day, and lasts 24 hours in duration each time.  The Veteran described the pain as aching, burning and sharp in nature, and noted that on a scale of one to ten (with one being the least level of pain and ten being the highest) his pain level was at an 8 and elicited by physical activity and relieved by rest and medication.  On physical examination of the spine, the examiner did not observe any signs of intervertebral disk syndrome as evident by bowel, bladder or erectile dysfunction.  Upon neurological evaluation of the lower extremities, the Veteran's motor and sensory function was shown to be normal, and the bilateral knee and ankle reflexes were present and equal.  Based on his discussion with the Veteran, and his evaluation of the Veteran's right lower back with radiculopathy, the examiner determined that no pathology was identified on physical examination to render a diagnosis.  

The Veteran underwent an x-ray of the lumbar spine in December 2008, the results of which reflected evidence of mild disc space narrowing at L4/5.  

At the February 2010 VA examination, the Veteran provided his medical history and reported that he injured his back in 2005 during a lifting injury and possibly while participating in a number of parachute jumps.  According to the Veteran, his back pain radiates throughout his right hip on a constant basis.  The Veteran also reported to experience weakness in the left lower extremity, but denied any weakness in his right lower extremity.  On physical examination, the examiner observed no areas of palpable tenderness in the Veteran's lumbar spine or paraspinal areas, and noted that lower extremity strength was "grade 4+ proximally with hip pain grade 5 distally" in both legs.  Upon further neurological testing, the Veteran's sensation to light touch was shown to be intact, and his deep tendon reflexes were 2+ at the knees and ankles.  In addition, the Veteran's toes were downgoing, and the toe proprioception was shown to be intact.  Furthermore, the Veteran's straight leg raise was negative bilaterally, and he could "go up and down on his toes five times."  It was noted that the Veteran walked with a gait where he tends to circumduct his left leg.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having lumbar disk disease at L4-L5.  

The Veteran was afforded another VA examination in connection to his spine in February 2011, the report of which has been scanned into the Virtual VA claims processing system.  During this evaluation, the Veteran complained of constant pain in the lower back, and rated the pain level at an 8.  According to the Veteran, the pain radiates from the lumbosacral region to the feet.  He denied any numbness or weakness in the lower extremities.  Neurological evaluation revealed a normal heel-to-toe gait.  The straight leg raising test produced negative results, and the deep tendon reflexes were 2+ bilaterally.  In addition, the motor and sensory examination findings were shown to be normal.  

At the May 2012 VA spine examination, the Veteran provided his military history and explained that his pain was primarily in the low back region with radiation into the left leg "at least as far as the knee and in the left hip."  According to the Veteran, although the pain may flare up from time to time, his back pain is a constant.  The examiner noted that there appeared to be a component of left hip pain that was separate and distinct from the low back pain radiating into the left lower extremity.  Upon conducting a neurological evaluation of the lower extremities, the examiner noted that the Veteran's muscle strength was 4/5 during flexion of the hips bilaterally and extension of the left knee.  His muscle strength was normal during extension of the right knee, extension of the great toes bilaterally, and during plantar flexion and dorsiflexion of the ankles bilaterally.  The Veteran's reflexes were 2+ in the knees and ankles, and his sensation to light touch was normal in the right and left lower extremities.  The examiner did note that the straight leg raising test produced positive results in both legs.  When asked whether the Veteran experiences radicular pain or any other signs/symptoms as a result of his radiculopathy, the examiner marked that he did, and noted that the Veteran experiences constant pain (that may be excruciating at times) in the left lower extremity that is moderate in severity, and intermittent pain in the left lower extremity that is severe in nature.  The examiner further observed evidence of moderate paresthesias and/or dysesthesias in the left lower extremity, and mild numbness in the left lower extremity.  According to the examiner, the right lower extremity was negative for any signs or symptoms of radiculopathy, to include constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  When asked whether the Veteran had any other signs or symptoms of radiculopathy, the examiner marked that he did, and noted that the radiculopathy affected the left femoral nerve (L2/L3/L4 nerve roots ) as well as the left sciatic nerve (L4/L5/S1/S2/S3 nerve roots).  The examiner noted that the right lower extremity was not affected by radiculopathy or radicular symptoms, but noted that the Veteran's radiculopathy in the left lower extremity was moderate in severity.  When asked whether the Veteran had any other neurological abnormalities or findings related to his back condition, the examiner marked that he did not.  The examiner also referenced a number of diagnostic test results, and specifically noted that the March 2011 MRI of the lumbar spine revealed minimal bilateral facet arthrosis in the L5-S1 disc level, with no evidence of disk protrusion, canal, or foraminal narrowing.  

In light of the fact that the straight leg raising tests were shown to be positive in both legs at the May 2012 VA examination, and yet the examiner found no evidence of radiculopathy or neurological manifestations in the right lower extremity, the AOJ referred the Veteran's claims file to another VA physician for a clarifying medical opinion.  In the May 2013 VA opinion, the VA physician reviewed the Veteran's claims file, and determined that it is less likely than not that the Veteran has radiculopathy of the right side of the back.  According to this examiner, conversely, it is at least as likely as not that the Veteran has degenerative joint disease and compression of the discs, L3-4-5 without right nerve compression but left sided nerve compression.  In reaching this conclusion, the VA examiner referenced the May 2012 VA examination findings which indicated that the Veteran had a right positive straight leg raise test.  According to the examiner, 

[a]lthough a positive straight leg raise test often provides clinical evidence for radiculopathy of L4-5S1, a positive result is not definitive for nerve damage.  In many cases, a positive test confirms musculoskeletal or fascial band problems.  As observed in this case, the Veteran does not have constant or intermittent pain, paresthesias, numbness or clinical signs of radiculopathy involving the right lower extremity.  The [March 2011] radiographs...observed minimal bilateral facet arthrosis.  The 2007 MRI observed 'mild diffuse circumferential annular bulging from L3 downward'.  Overall, the impression was multilevel mild degenerative disc and joint disease involving L4-5.  Therefore, based on these clinical findings, it is less likely than not that the Veteran has radiculopathy of the right side of the back.

Based on a complete review of the evidence of record, and considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of a separate compensable rating for the Veteran's neurological manifestations of DDD of the lumbar spine (other than the already service-connected radiculopathy of the left lower extremity) is not warranted.  

In this regard, the pertinent evidence of record does not reflect that the Veteran has a current diagnosis of radiculopathy or any neurological disorder in the right lower extremity as a result of the low back disorder.  The current existence of a diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131 ; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  While the Board acknowledges the Veteran's complaints of pain in his right lower extremity in multiple statements to VA, the greater weight of the evidence reflects that he does not have any neurological pathology in the right lower extremity.  Indeed, thorough neurological evaluations were conducted in February 2010 and May 2012, the findings of which were predominantly negative for any neurological manifestations in the right lower extremity.  The May 2013 VA examiner acknowledged the May 2012 objective medical findings indicating that the straight leg raising tests produced positive results in both extremities.  The examiner explained that a positive result was not conclusive for nerve damage, and added that in many cases, a positive test confirms musculoskeletal or fascial band problems.  The Board acknowledges the Veteran's complaints of radiating pain in the right hip, but notes that he has been diagnosed with a separate right hip disorder, previously diagnosed as a right hip bursitis, which is manifested by pain and limited movement, and for which service connection has already been granted.  As such, the May 2013 VA examiner offered another viable medical reason for the Veteran's right hip pain.  Moreover, the May 2013 VA examiner concluded in clear and definitive terms that the Veteran did not have a neurological disability, to include radiculopathy, in the right lower extremity.  The Board notes that if the Veteran did in fact have radiculopathy at one point, this disorder has not been manifested by symptomatology commensurate with a compensable rating.  

The Board has considered the Veteran's assertions that he has neurological symptoms in the right lower extremity arising from his service-connected low back disability.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced following service, but not to attribute these to a particular diagnosis.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain and numbness in the lower extremities, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the May 2012 and May 2013 VA examiners considered the Veteran's report of his neurological symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Under these circumstances, the Board finds that the record presents no basis for assignment of a separate rating for a neurological disorder in the right lower extremity as a complication of service-connected DDD of the lumbar spine.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine is not helpful to the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 4.3 , 4.7.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain neurological manifestations of the service-connected back disorder, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his low back is manifested by radiating pain that travels throughout the lower extremities, and specifically into the right hip and right lower extremity.  However, he has not been diagnosed with having a neurological disorder in the right lower extremity, and the objective medical findings have been absent clear and concrete evidence of neurological manifestations in the right lower extremity associated with DDD of the lumbar spine.  Even assuming arguendo, that the Veteran had been diagnosed with having a neurological disorder in the right lower extremity, his symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is a component of an increased disability rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  

In this case, the evidence of record does not reflect, nor has the Veteran contended, that he is unemployed due to his service-connected disabilities.  As such, TDIU is deemed not to be raised by the record.  


ORDER

Entitlement to a separate compensable rating for neurological manifestations DDD of the lumbar spine is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


